DETAILED ACTIONStatus of Application
Receipt of the Applicant’s arguments and amended claims, all filed on 7/29/2021, is acknowledged. 
Claims 1-7, 10, and 26-28 are cancelled.
Claims are amended.
Claims 29-31 are newly added.
Claims 8, 9, 11-25, and 29-31 are included in the prosecution.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Pertinent Art Not Relied Upon
	From the prosecution history and the IDS filed 12/17/2020, Examiner highlights the references Kshirsagar et al. (US 20060165796 A1) and Gallagher et al. (US 20120214859 A1) as pertinent prior art but has not directly relied upon the teachings from the reference in this action. The subject matter of claims 8, 9, 11-25, and 29-31 are free of the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 8, 9, 11-25, and 29-31 are rejected on the ground of nonstatutory double patenting over claims 1-22 of US Patent US 10,159,648 B2.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose extended release pharmaceutical compositions 
 	While claim 1 of the ‘648 patent does not require anhydrous dicalcium phosphate, independent claim 6 of the ‘648 patent requires an extended release pharmaceutical composition comprising levetiracetam, hydroxypropyl methylcellulose, colloidal silicon dioxide, magnesium stearate, and additionally silicified microcrystalline cellulose or anhydrous dicalcium phosphate. Instant claim 13 is also drawn to one unit dosage form once daily administration for the composition.
 	This is a nonstatutory double patenting rejection.

 	Claims 29-31 are rejected on the ground of nonstatutory double patenting claims 1-14 of US Patent US 10,925,834 B2.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose extended release pharmaceutical compositions comprising levetiracetam, wherein the composition provides a steady state plasma concentration of levetiracetam in a subject of between 1.9 μg/ml and 4.4 μg/ml and extending for at least 12 hours.
	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615